Title: To James Madison from Charles Pinckney, 22 November 1803
From: Pinckney, Charles
To: Madison, James



Dear Sir
November 22: 1803
I have the honour to inclose to you some of the consular accounts I have recieved and of which these are duplicates—that of Mr Yznardy’s & Terrys from Cadiz will be forwarded as soon as recieved & upon my examining Mr Kirkpatrick of Malaga I find there has been a small mistake in the Draught made on Amsterdam on his account of the sum of One hundred & five Dollars owing to his having included in the only bill he drew on me two accounts both due him, but which ought to have been kept separate of which I sent notice to our Bankers & desired them to rectify the mistake—his consular account then stands properly at One hundred & fifty eight Dollars. The accounts of Consuls which have been paid by me amount altogether to a small sum of which Mr Youngs are the most being paid before the receipt of the remarks made by you thereon. Since that very little has been paid to any one, for I so generally object to their large accounts, that few are now sent that are not very small.
I inclose to you also a letter from Mr Montgomery with the Governour at Alicante’s letter; in answer to which I informed Mr. Montgomery that I saw no way to avoid the payment when demanded in a manner so official as this is.
I have this moment recieved a letter from Mr Kirkpatrick dated at Malaga the 16—where something like the Plague rages in so dreadful a manner that great care ought to be taken how we admit Vessels from that Port. On this subject I have already written twice & now repeat it.
Spain to the astonishment of all Europe still finds the means to keep neutral my opinion however is that this State of things cannot last & that she must soon become a party to the War & then I am hopeful We shall easily gain all We ask. I am still anxiously waiting to recieve some accounts from Mr Monroe or to see him & am doing every thing which existing circumstances warrant to pave the way to the acquisition you wish. My affectionate respects & best wishes, you will always please to tender for me to the President & our friends & believe me with great regard & esteem Dear Sir Yours Truly
Charles Pinckney
  

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 6A). RC marked “Duplicate”; docketed by Wagner as received 28 Mar. 1804 with the notation “Irregular accounts.” For surviving enclosures (filed before Pinckney to JM, 10 Nov. 1803), see n. 2.



   
   Enclosures not found.



   
   Pinckney enclosed copies of (1) Robert Montgomery to Pinckney, 9 Nov. 1803 (2 pp.), enclosing a letter from the local governor regarding payment of port charges incurred by four American vessels convoyed by the John Adams, asking Pinckney’s advice on the state of the Spanish-American claims convention, and reporting Alicante free of the disease that was at Málaga; (2) Governor Josef de Sentmanat to Montgomery, 3 Nov. 1803 (2 pp.; in Spanish), saying he had received instructions dated 26 Oct. from Cevallos to follow the regulations regarding the payment by the consul of port charges incurred by the four ships; and (3) Montgomery to Sentmanat, 22 Sept. 1803 (1 p.; in Spanish), saying he was transmitting the royal order to the U.S. government. For the royal order restricting entry of foreign warships into Spanish ports, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:461 and n. 2.


